Citation Nr: 9931542	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement for service connection for a disability 
manifested by poor concentration and short-term memory loss, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
condition, claimed as due to an undiagnosed illness. 

3.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran, who served on active duty from February 
1982 to August 1991, appealed that decision to the Board for 
resolution.

The issue of entitlement to service connection for a 
respiratory condition, claimed as due to an undiagnosed 
illness, will be discussed in the REMAND portion of this 
decision.

FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations from September 1990 to April 1991.

2.  There is no objective evidence perceptible to an 
examining physician, and no evidence of other non-medical 
indicators capable of independent verification, which would 
tend to indicate that the veteran currently suffers from 
headaches.

3.  Lay statements indicate that the veteran suffers from 
short-term memory loss; however, Mental status examination 
shows the veteran's memory and concentration to be within 
normal limits. 

4.  The veteran reports that he suffers from a chronic 
respiratory condition, manifested by coughing and spitting up 
blood, which has been verified by the veteran's wife, and 
which does not appear to be attributed to a know clinical 
diagnoses. 


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A disability manifested by poor concentration and short-
term memory loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.317 (1999).

3.  The claim for service connection for a respiratory 
condition is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for headaches, a 
disability manifested by poor concentration and short-term 
memory loss, and a respiratory condition.  He claims that 
each of these disabilities is due to an undiagnosed illness 
from his period of military service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Id.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that each claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  When a veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a), 
the VA has a duty to assist the veteran in the development of 
the claim.  See 38 U.S.C.A. § 5107(a).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  Lastly, there must be evidence of a nexus 
or relationship between the in-service injury or disease and 
the current disorder, as shown through medical evidence.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  See also VAOPGCPREC 4-99 (May 3, 1999) 
(regarding the requirements for a well-grounded claim for 
undiagnosed illnesses associated with the Persian Gulf War.)  
The veteran's service records document that he had active 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  Thus, the veteran is a Persian Gulf 
veteran for purposes of awarding VA disability compensation.  
Id.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability was manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period should 
be considered "chronic" for purposes of adjudication.  See 
38 C.F.R. § 3.317(a)(3).  

Objective indications of a chronic disability include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Non-medical indicators of an 
illness may include evidence of time lost from work, evidence 
the veteran has sought medical treatment for his symptoms, 
and "[l]ay statements from individuals who establish that 
they are able from personal experience to make their 
observations or statements."  See Compensation for Certain 
Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 (1995).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

I.  Headaches

The veteran claims that he currently suffers from headaches 
as a result of having served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  For the following 
reasons, however, the Board finds that the veteran's claim is 
not plausible or capable of substantiation and must therefore 
be denied as not well grounded. 

The veteran's service medical records show that the veteran 
reported headaches on two occasions in February 1986 and 
February 1990 which appeared to be associated with cold 
symptoms.  The remainder of these records, however, makes no 
reference to any further complaints of headaches.  Thus, no 
disability involving chronic headaches was shown to have been 
present in service. 

Post-service medical records also do not disclose that the 
veteran suffers from chronic headaches.  The veteran's only 
complaints of headaches are contained in two reports from 
examinations performed in January 1995.  At a VA psychiatric 
examination, the veteran reported that he suffered from 
headaches which began one year prior and occurred one to two 
times a week.  The veteran also reported chronic headaches at 
a general medical examination performed later that month.  
Neither of these reports includes a medical opinion which 
attributed these complaints to a clinical diagnosis, and no 
further comment concerning these complaints by either 
examiner was provided. 

At a hearing before the RO in March 1998, the veteran 
testified that he began experiencing headaches approximately 
one month after returning from the Persian Gulf.  He said 
that he first sought treatment for this condition in 1991 
when he was told to take Tylenol.  He explained that these 
headaches would usually occur once or twice a week.  On a 
pain scale of 1 to 10 (with 10 being the most severe), the 
veteran rated his headaches as either 5 or 6, with some days 
reaching 8.  He stated that there were times when the pain 
would become so severe that he would leave work during the 
day and take a nap.  He clarified, however, that his 
headaches were never so severe that he had to lie down; 
rather he would lie down to help relieve the pressure.  He 
also described dizziness associated with these attacks but 
denied vision problems.  The veteran's wife was present, but 
provided no further testimony concerning the veteran's 
headaches. 

The Board also reviewed numerous private medical reports as 
well as lay statements provided by the veteran's wife, his 
mother and several friends.  The Board emphasizes that none 
of these reports or lay statements mentioned that the veteran 
suffered from headaches. 

After applying the above criteria to the facts of this case, 
the Board finds that the veteran's claim for service 
connection for headaches must be denied as not well grounded.  
The Board finds that the evidence does not demonstrate that 
service connection can be established by reliance on the 
regulatory presumption under 38 C.F.R. § 3.317.  While the 
veteran's complaints of headaches have not been attributed to 
a known clinical diagnosis, the veteran also has not offered 
any objective non-medical evidence that can independently 
verify his claim that he suffers from chronic headaches.  
Other than his own statements, the veteran has not presented 
evidence of time lost at work, evidence that he has sought 
medical treatment for his symptoms, or lay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements.  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  Therefore, in the absence of any medical 
or non-medical objective evidence which can independently 
verify the veteran's allegation that he currently suffers 
from chronic headaches, his claim for service connection must 
be denied as not well grounded.

Even if the Board accepts the veteran's unverified lay 
statements, the Board finds that the evidence simply does not 
show that the veteran's complaints of headaches have become 
manifest to a degree of 10 percent or more under applicable 
schedular criteria.  The Board notes that disability due to 
headaches is rated under Diagnostic Code 8100 of the VA 
Schedule for Rating Disabilities.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  Under this code provision, a 10 
percent rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  Id.  Although the veteran has 
testified that he will occasionally lie down to relieve the 
pressure during attacks, he has not described periods of 
prostrating attacks in which he is forced to lie down.  
Therefore, as the veteran's claimed headaches have not become 
manifest to a degree of 10 percent or more under Diagnostic 
Code 8100, the presumption afforded under 38 C.F.R. § 3.317 
is not for application.

Nonetheless, the presumption of service connection for 
Persian Gulf veterans under 38 C.F.R. § 3.317 does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See 38 U.S.C.A. 
§§ 1113(b), 1116 (West 1991 & Supp. 1999); see also Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (when regulatory 
presumption is inapplicable, the claim must nevertheless be 
reviewed to determine whether service connection can be 
granted on a direct basis).
However, as there is no objective indication that the veteran 
currently suffers from headaches, the Board must also 
conclude that there is no current diagnosis of any such 
disorder.  In the absence of any competent medical evidence 
of a current diagnosis pertaining to headaches, there is no 
plausible claim.  See Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of evidence of a currently claimed condition, there 
can be no valid claim).

The only evidence that the veteran currently suffers from 
chronic headaches are the veteran's own statements.  While 
these statements are presumed credible for purposes of this 
determination, the veteran is not competent to make 
conclusions which require medical expertise, and his 
statements are insufficient to well ground his claim for 
service connection for headaches.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991). 

In denying the veteran's claim as not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support any of this claim for service connection.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  The Board is also 
unaware of any information in this matter that would put VA 
on notice that any additional relevant evidence may exist 
which, if obtained, would well ground the veteran's claim.  
See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the current 
claim has been denied.  Id. 

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, when 
an RO does not specifically address the question of whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

II.  Disability Manifested by Poor 
Concentration and Short-term Memory 
Loss

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a disability manifested by 
poor concentration and short-term memory loss is plausible 
and capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As a result, 
the VA has a duty to assist the veteran in developing facts 
that are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  

The veteran claims that he currently suffers from poor 
concentration and short-term memory loss as a result of his 
period of military service in the Persian Gulf region during 
the Persian Gulf War.  He therefore maintains that service 
connection for these symptoms is warranted.  The Board 
disagrees, as the preponderance of the evidence is against 
the veteran's claim.

The veteran's service medical records do not reveal any 
psychiatric problems manifested by poor concentration or 
short-term memory loss.  The veteran's first complaints 
concerning such problems are contained in his claim for 
service connection which was received in December 1994. 

In connection with this claim, the veteran underwent a 
psychiatric examination by the VA in January 1995.  During 
the interview, the veteran described various psychiatric 
symptoms including problems with concentration and short-term 
memory.  It was noted that the veteran was currently enrolled 
in computer classes.  The veteran indicated that he was doing 
well and had received all A's while taking five classes 
during the prior semester.  Mental status examination 
revealed that the veteran was alert and oriented.  Memory was 
noted to be intact.  The veteran's recall was 3/3 for both 
immediate and remote memory.  He was able to recite the 
presidents from President Clinton to President Nixon.  
Proverb interpretation was appropriate, and judgment did not 
appear to be impaired.  The examiner concluded that the 
veteran did not meet the criteria for any mental disorder.  
The examiner also explained that the veteran tended to over 
exaggerate his difficulty with memory, as he had done well 
taking computer courses for two semesters and had received 
all A's.  The examiner thus concluded that the veteran's 
memory was intact. 

The veteran submitted various lay statements in support of 
his claim.  At his March 1998 hearing, the veteran stated 
that he and his wife first began noticing that he suffered 
from poor concentration and short-term memory loss shortly 
after returning from the Persian Gulf.  The veteran explained 
that he had a difficult time following conversations and that 
he would forget where he was going.  He made a vague 
assertion that he had a difficult time drawing details.  He 
related that these symptoms interfered with his job as a 
computer specialist.  He explained, for instance, that he 
would experience problems on the job and have to walk away.  
In addition, the veteran's wife testified that she first met 
the veteran after he returned from the Persian Gulf in 1991.  
She described the veteran as forgetful and stated that it 
seemed as though he did not listen to her.  

In a letter dated in March 1998, the veteran's wife added 
that the veteran's absent-mindedness seemed to have 
progressed throughout the months.  She said that he would 
often forget things he had been told.  The veteran's mother 
also submitted a letter in March 1998 in which she claimed 
that the veteran's memory had deteriorated since returning 
from the Persian Gulf. 

After considering the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a disability 
manifested by poor concentration and short-term memory loss.  
In reaching this decision, the Board observes that the 
veteran may be afforded the presumption under 38 C.F.R. 
§ 3.317 for purposes of service connection.  The record shows 
that these symptoms have not been attributed to a known 
clinical diagnosis.  Nevertheless, the preponderance of the 
evidence is against a finding that the veteran exhibits 
objective indications of a chronic disability manifested by 
poor concentration and short-term memory loss.  The Board has 
carefully considered statements by the veteran, his wife and 
his mother that the veteran experiences problems with both 
memory and concentration.  These assertions, however, were 
contradicted by the psychiatric examination performed in 
January 1995.  In that report, the examiner concluded that 
the veteran's memory was intact, which was based on an 
interview, findings from mental status examination, and the 
fact that the veteran received all A's while taking a full 
course load in computer science.  The Board concludes that 
findings during a mental status examination are of greater 
probative value than lay statements advanced on behalf of the 
veteran's claim. Under these circumstance, the preponderance 
of the evidence is against a finding that the veteran 
exhibits objective indicators of a chronic disability 
manifested by poor concentration and short-term memory loss. 

The Board has also considered this claim on the basis of 
service incurrence of a disability manifested by poor 
concentration and short-term memory loss other than as an 
undiagnosed illness.  See Combee, supra; 38 U.S.C.A. §§ 
1113(b), 1116.  However, as the veteran's complaints of poor 
concentration and short-term memory loss have not been 
attributed to a known clinical diagnosis, the veteran's claim 
must fail on a direct basis as well.  See Epps, 126 F.3d at 
1468; Brammer, 3 Vet. App. at 225.  Despite contentions by 
the veteran and his wife that he currently suffers from a 
disability manifested by poor concentration and short-term 
memory loss, as laypersons without medical expertise or 
training, their statements alone are insufficient to 
establish the presence of any such disability.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
95. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disability manifested by poor concentration 
and short-term memory loss.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

III.  Respiratory Condition

The veteran is seeking service connection for a respiratory 
condition (manifested by coughing and spitting up blood), 
claimed as due to an undiagnosed illness.  The Board finds 
the veteran's claim for service connection for a respiratory 
condition to be "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a), thereby triggering the VA's duty to 
assist under 38 U.S.C.A. § 5107(a).

The veteran has alleged that he experiences episodes of 
coughing, difficulty breathing and spitting up blood as a 
result of his military service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  The veteran has 
also submitted objective indicators of a chronic disability 
manifested by coughing, difficulty breathing and spitting up 
blood, as lay statements offered by the veteran's wife and a 
friend verify his claim.  

Moreover, the veteran's respiratory complaints have not been 
attributed to a known clinical diagnosis.  In this respect, a 
March 1994 admission report from the Terre Haute Regional 
Hospital noted that the veteran suffered from a 
gastrointestinal condition manifested by nausea, vomiting and 
hematemesis.  At his hearing in March 1998, the veteran said 
that a physician had told him that there was a correlation 
between respiratory problems and gastrointestinal disorders.  
In addition, the record also shows that the veteran's 
complaints of difficulty breathing may be attributed to his 
nonservice-connected chronic sinusitis and deviated nasal 
septum.  


ORDER

Entitlement to service connection for a disability manifested 
by poor concentration and short-term memory loss, claimed as 
an undiagnosed illness, is denied.

Entitlement to service connection for headaches, claimed as 
due to an undiagnosed illness, is denied.

The claim for service connection for a respiratory condition, 
claimed as due to an undiagnosed illness, is well grounded.


REMAND

Although the veteran's claim for service connection for a 
respiratory condition is well grounded, the evidence is 
insufficient to warrant a grant of service connection.  The 
evidence suggests that the veteran's complaints of coughing 
and spitting up may be symptoms of his service-connected 
gastrointestinal condition.  Clinical evidence further 
suggests that his complaints of difficulty breathing may be 
attributed to his sinus condition.  

Accordingly, the Board finds that additional development is 
required prior to adjudication of this issue by the Board.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated.  The VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) 
(1996); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This 
duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion or order an 
additional examination before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange for the 
veteran to be given a VA medical 
examination.  The examiner must 
review the entire claims folder 
before and at all times pertinent to 
the examination.  The purpose of this 
examination should be to identify all 
signs or symptomatology pertaining to 
the veteran's claimed respiratory 
condition as a result of his Persian 
Gulf service.  A complete history, 
which includes the time of initial 
onset and the frequency and duration 
of manifestation of this disability, 
should be elicited from the veteran.  
All specialized testing should be 
completed as deemed necessary by the 
examiner.  The examiner should 
expressly provide an opinion as to 
whether each identified symptom 
involving coughing, difficulty 
breathing and spitting up blood is 
attributable to a known clinical 
diagnosis, to include the veteran's 
gastrointestinal and sinus 
conditions.  For those symptoms which 
are not attributable to an known 
diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 
38 C.F.R. § 3.317(a)(2) (see above).  
Finally, the examiner should express 
his or her opinion as to when such a 
symptom or condition initially 
manifested itself and whether it is 
to be regarded as "chronic" (i.e. 
as having existed for six months or 
more or as having resulted in 
intermittent episodes of improvement 
and worsening over a six-month 
period).

2.  The RO must then review the 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND, and, if 
not, the RO should implement 
corrective procedures.

3.  When the development requested 
has been completed, the case should 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or 

unfavorable, at this time.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on all matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

